DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “said at least one output ports” recited in line 10 should be changed to “said at least one output port” in order to properly correspond to “at least one output port” recited in line 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 17, and 21 are rejected under 35 U.S.C. 102a2 as being anticipated by CLERK et al. (US PG Pub 2018/0067182 A1).
Regarding claim 1, CLERK discloses a laser system (100, FIG. 1A, [0055]) comprising: 
an array of optical elements (“the amplifier 100 comprises a two-dimensional array 110 of resonators 120,” FIG. 1A, [0055]) comprising optical elements (120, FIG. 1A, [0055]) comprising gain material (a gain material is implicitly taught by optical resonators 120 since “Each resonator 120 is characterized by a resonant frequency,” 
a pumping unit (170, FIG. 1A, [0055]) configured to provide pumping of a group of the optical elements of the array within at least a portion of the spatial region corresponding with said topological mode (“With reference to FIGS. 1A and 1B, the parametric driving element 170 is configured to coherently adds pairs of photons to an edge state 220 (FIG. 2B) of the topological band structure,” [0059]); and 
at least one output port (140, FIG. 1A, [0055]) optically coupled to one or more of the optical elements associated with said topological mode, said at least one output ports being configured for extracting a portion of light intensity from said laser system (“The output line 140 is coupled to an output resonator 124 disposed along the amplification edge of the TDA 110,” [0060]).
Regarding claim 2, CLERK discloses said array of optical elements is configured as a photonic crystal (“The photon will eventually be dissipated due to internal losses in the photonic cavity resonators 120,” [0076]) having a band structure (FIG. 2B, [0074]) associated with photonic states (four topological bands 210, FIG. 2B) within said photonic crystal, said band structure comprising one or more photonic states (edge states 220, FIG. 2B) crossing a gap between bands of the photonic states (“The top and bottom bands are flat Landau levels separated from the two central bands by topological band gaps,” [0074]); said one or more photonic states crossing said gap 
Regarding claim 3, CLERK discloses said array is a two-dimensional array (FIG. 1A, [0055]), said at least one topological mode being associated with at least one edge states travelling along periphery of said array (“Due to the presence of the boundary in the semi-infinite strip, one finds inside each topological band gap an edge state 220 (dark blue line),” [0074]).
Regarding claim 4, CLERK discloses said optical elements are arranged with spatial variation between them providing phase shift (Φ, FIG. 2A, [0070]) to light components coupled between rows of the array in one direction different with respect to opposite direction (“The loops formed by the coupling waveguides 162 are asymmetric in that the upper and lower branches of the coupling waveguide 162 have different lengths (or different index of refraction) such that a photon hopping from one resonator 120 to another resonator 120 along the upper branch acquires a different phase than a photon traveling via the lower branch of the coupling waveguide 162,” [0070]).
Regarding claim 5, CLERK discloses coupling between said optical elements of the array is configured such that coupling between optical elements of different rows introduce selected phase shift (Φ, FIG. 2A, [0070]) to light coupling in one direction and different phase shift to light coupling in the opposite direction (“The loops formed by the coupling waveguides 162 are asymmetric in that the upper and lower branches of the coupling waveguide 162 have different lengths (or different index of refraction) such that a photon hopping from one resonator 120 to another resonator 120 along the upper 
Regarding claim 6, CLERK discloses said optical elements are optical resonators (“each resonator 120 could be an optical ring resonator or an optical disk resonator,” FIG. 2A, [0068]).
Regarding claim 7, CLERK discloses said optical resonators are ring resonators (“each resonator 120 could be an optical ring resonator or an optical disk resonator,” FIG. 2A, [0068]).
Regarding claim 9, CLERK discloses said array comprises at least two optical links (160/162, FIG. 2A, [0069]) coupling between said optical resonators of the array, said optical links are accommodated with selected spatial shifts with respect to an axis between corresponding resonators thereby providing phase difference associated with two optical paths connecting said resonators through the links (phase difference between two optical links is caused by asymmetry, “The length of a coupling waveguide 162 (or the index of refraction thereof) is selected such that photons interfere destructively in the waveguide loops 162 while interfering constructively in the resonator 120 so that the photons are confined within the resonators 120 rather than inside the coupling waveguides 160,” [0069]).
Regarding claim 17, CLERK discloses said array having lattice geometry selected from: rectangular (FIG. 1A/2A), hexagonal, honeycomb or having a triangular lattice of sub-array units where each unit is formed by honeycomb lattice.
Regarding claim 21, CLERK discloses said at least one output port comprises at least one optical fiber (“Each of the input line and the output line is an optical fiber,” .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CLERK et al. in view of Koch et al. (US PG Pub 2019/0157572 A1).
Regarding claim 8, CLERK has disclosed the laser system outlined in the rejection to claim 6 above except said optical resonators comprise at least one helical portion. Koch discloses “Rays of light that are entrained in the helical photonic crystal structure have their associated electric vectors all oriented parallel to the planes of the device layers. As a result, this light will only interact with excited molecules whose transition moments are also substantially in the plane of the device. Therefore, electroluminescent materials whose molecules are preferentially oriented so that their transition moments are in the device plane will yield the highest device energy efficiencies (external quantum efficiencies) when used in the emitter layers of the devices of this invention.” ([0052]) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical resonators of CLERK with a helical shape as taught by Koch in order to yield the highest device energy efficiencies (external quantum efficiencies).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CLERK et al. in view of Guo et al. (US PG Pub 2014/0070082 A1).
Regarding claims 19 and 20, CLERK has disclosed the laser system outlined in the rejection to claim 1 above except said gain material comprises at least one Nitride compound, and said Nitride compound comprises at least one Gallium containing layer. Guo discloses a similar two-dimensional array photonic crystal structure (FIG. 12) comprising a gain material that can be GaN ([0045]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gain material of CLERK with GaN material as taught by Guo in order to obtain desired output wavelength.
Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/YUANDA ZHANG/Primary Examiner, Art Unit 2828